Exhibit 10.3
HANESBRANDS INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
Conformed through September 25, 2008

 



--------------------------------------------------------------------------------



 



Section 1
Introduction
     1.1 The Plan and Its Effective Date. The Hanesbrands Inc. Executive
Deferred Compensation Plan was established as of January 1, 2006 and was
subsequently amended. The Plan has now been amended and restated, effective as
of January 1, 2006.
     1.2 Purpose.

  (a)   The Company has established this Plan to allow Eligible Employees to
defer compensation as described herein. The Plan is intended to be a top-hat
plan described in Section 201(2) of ERISA.     (b)   Amounts deferred under the
Plan on and after the Effective Date (and amounts described in Paragraph 5 of
Supplement I to the Plan) are subject to the provisions of Section 409A of the
Code; accordingly, as applied to those amounts, the Plan shall at all times be
interpreted and administered so that it is consistent with such Code section
notwithstanding any provision of the Plan to the contrary.

     1.3 Administration. The Plan shall be administered by the Committee. The
Committee shall have the powers set forth in the Plan and the complete
discretionary power to interpret its provisions. Any decisions of the Committee
shall be final and binding on all persons with regard to the Plan. The Committee
may delegate its authority hereunder to the Executive Vice President, Human
Resources of the Company or to such other officers of the Company as it may deem
appropriate.
     1.4 Plan Year. The Plan shall be administered on the basis of the Plan
Year.

-1-



--------------------------------------------------------------------------------



 



Section 2
Glossary of Terms
     2.1 “Annual Base Salary” means the regular rate of compensation to be paid
to the Eligible Employee for services rendered during the Plan Year while an
Eligible Employee, excluding elective deferrals under Code Section 125,
severance or termination payments, commissions, foreign service payments,
payments for consulting services and such other unusual or extraordinary
payments as the Committee may determine.
     2.2 “Annual Bonus” means an Eligible Employee’s bonus for a year due under
an annual bonus plan or any other short-term incentive plan of the Company or an
Employer.
     2.3 “Balance Calculation Date” means the date a Participant’s Deferral
Account is valued for purposes of making a distribution from such Participant’s
Deferral Account. For a distribution payable on a Distribution Date, the Balance
Calculation Date is the last business day of the month preceding the
Distribution Date; for distributions payable due to a Participant’s Separation
from Service or pursuant to Sections 5.2 and 5.3, the Balance Calculation Date
is the last business day of the month in which the Participant has a Separation
from Service, is determined to be totally disabled or dies, as the case may be.
     2.4 “Beneficiary” means the individual(s) or entity designated by a
Participant to receive the balance of the Participant’s Deferral Account in the
event of the Participant’s death prior to the payment of the Participant’s
entire Deferral Account. To be effective, any beneficiary designation shall be
filed in such manner as prescribed by the Committee. A Participant may revoke an
existing beneficiary designation by filing another Beneficiary designation in
such manner as prescribed by the Committee. The latest beneficiary designation
received by the Committee shall be controlling. If no Beneficiary is named by a
Participant or if he survives all of his named Beneficiaries, the Deferral
Account shall be paid in the following order of precedence:

  (a)   the Participant’s spouse;     (b)   the Participant’s children
(including adopted children), per stirpes;

-2-



--------------------------------------------------------------------------------



 



  (c)   the Participant’s beneficiary as designated by the Participant under the
applicable life insurance plan sponsored by the Company or the Employer; or    
(d)   the Participant’s estate.

     2.5 “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 “Committee” means the Employee Benefits Administrative Committee of the
Sara Lee Corporation for as long as the Company is a member of Sara Lee
Corporation’s controlled group of corporations (as defined in Section 414 of the
Code and the regulations thereunder). Thereafter, “Committee” shall mean the
Employee Benefits Administrative Committee of the Company.
     2.7 “Company” means Hanesbrands Inc.
     2.8 “Deferral” means the amount deferred pursuant to a Deferral Election
and, as the context warrants, includes an “Employer Deferral.”
     2.9 “Deferral Account” means the bookkeeping account established in the
name of the Participant to hold all amounts deferred pursuant to the
Participant’s Deferral Elections or pursuant to an Employer Deferral. As
described in Supplement I to this Plan, separate rules apply to Transferred
Participants’ Grandfathered Deferrals.
     2.10 “Deferral Crediting Date” means the date on which, in the absence of a
Deferral Election, the Participant would otherwise have received the Deferral.
If such date is not a business day, then the Deferral Crediting Date shall mean
the next business day after the Participant would otherwise have received the
Deferral.
     2.11 “Deferral Election” means a Participant’s irrevocable election to
defer receipt of a Long-Term Incentive Payment, an Annual Bonus, and/or Annual
Base Salary for a Plan Year.
     2.12 “Deferral Program” means the terms and conditions, described herein,
pursuant to which a Participant may on or after January 1, 2006 make a Deferral
Election.

-3-



--------------------------------------------------------------------------------



 



     2.13 “Distribution Date” means the specified date on which an Eligible
Employee elects to have a Deferral paid or begin to be paid, pursuant to a
Deferral Election.
     2.14 “Effective Date” means the effective date of the Plan, January 1,
2006.
     2.15 “Eligible Employee” means each executive of the Company or an Employer
who is identified as eligible by the Committee.
     2.16 “Employer” means any subsidiary or affiliate of the Company
incorporated under the laws of any state in the United States that has adopted
the Plan with the consent of the Committee.
     2.17 “Employer Deferral” means an amount credited to a Participant’s
Deferral Account by an Employer.
     2.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     2.19 “Fixed Interest Account” means the investment alternative under which
interest is credited to all or a portion of a Participant’s Deferral Account at
the rate of 9% each Plan Year.
     2.20 “Interest Account” means the investment alternative (in addition to
the Fixed Interest Account) under which interest is credited to all or a portion
of a Participant’s Deferral Account each Plan Year.
     2.21 “Long-Term Incentive Payment” means any payment due with respect to
restricted stock units granted under the terms of the Stock Plan.
     2.22 “Market Value” of common stock means the average of the high and low
quotes for the applicable common stock on the applicable day on the New York
Stock Exchange Composite Transaction Tape; provided, however, that effective
January 1, 2008, the Market Value of common stock of the Company shall be the
closing price on the applicable day on the New York Stock Exchange Composite
Transaction Tape.

-4-



--------------------------------------------------------------------------------



 



     2.23 “Participant” means any Eligible Employee who makes a Deferral
Election or has a Deferral Account under the Plan.
     2.24 “Plan” means the Hanesbrands Inc. Executive Deferred Compensation
Plan.
     2.25 “Plan Year” means the calendar year.
     2.26 “Re-Deferral Election” means a Participant’s irrevocable election to
extend a Distribution Date.
     2.27 “Separation from Service” means a Participant’s termination of
employment due to retirement or otherwise, as defined in Treasury regulations
section 1.409A-1(h).
     2.28 “Stock Equivalent Account” means the investment alternative under
which all or a portion of a Participant’s Deferral Account is treated as if it
is invested in common stock equivalents.
     2.29 “Stock Plan” means the Hanesbrands Inc. Omnibus Incentive Plan of 2006
(as amended from time to time) or any successor thereto that provides for the
issuance to Participants of common stock of the Company.
     2.30 “Top-50 Employee” means an employee of the Company or an Employer who
is a U.S. taxpayer or is on the U.S. payroll and, at any time during the
12-month period ending each December 31st is: (a) one of the 50 top-paid
employees of the Company or an Employer who is either an officer or a director
and has annual compensation greater than $140,000 (as indexed); (b) a
five-percent owner (as defined in Code Section 416(i)(1)(B)) of the Company or
an Employer; or (c) a one-percent owner (as defined in Code
Section 416(i)(1)(B)) of the Company or an Employer with annual compensation of
more than $150,000. When identifying Top-50 Employees, the term “annual
compensation” shall mean compensation required to be reported as taxable income
on IRS Form W-2, plus elective deferrals under Code sections 125(a), 132(f)(4)
and 402(e)(3), but disregarding the compensation of nonresident aliens who do
not participate in the Plan. If an employee is a Top-50 Employee as of any
December 31st, he shall be treated as a Top-50 Employee for the 12-month period
beginning on the March 1st following that December 31st. NOTE: Effective as of
January 1, 2009, the foregoing shall be replaced in its entirety with the
following: “Top-50 Employee” means an employee described in the Company’s
Procedures for Determining Top-50 Employees under Code Section 409A, as amended
from time to time.
     2.31 “Trust” means the grantor Trust or Trusts, if any, that the Company or
an Employer may maintain to hold assets to be used for payment of benefits under
the Plan.
     2.32 “Unforeseeable Financial Emergency” means a severe financial hardship
to the Participant resulting from (a) an illness or accident of the Participant
or of a dependent of the Participant; (b) loss of the Participant’s property due
to casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant as determined by the Committee.

-5-



--------------------------------------------------------------------------------



 



Section 3
Participation and Deferral Elections
     3.1 Participation. Subject to the conditions and limitations of the Plan,
any Eligible Employee who makes a Deferral Election as described in Section 3.2
shall become a Participant in the Plan and shall remain a Participant until the
entire balance of his Deferral Account is distributed to him.
     3.2 Rules for Deferral Elections. Any Eligible Employee may make a Deferral
Election for a Plan Year in accordance with the rules set forth below.

  (a)   Eligibility. An Eligible Employee shall be eligible to make a Deferral
Election only if he is an active, regular, full-time employee on the date such
election is made.     (b)   Deferral Amounts. Under the Deferral Program, for
each Plan Year, an Eligible Employee may make no more than one Deferral Election
for each of the Eligible Employee’s Long-Term Incentive Payments, Annual Bonus,
Annual Base Salary and other payments in the amounts set forth below:

  (i)   All or any portion of the Eligible Employee’s Annual Base Salary.    
(ii)   All or any portion not less than 25 percent of the Eligible Employee’s
Annual Bonus.     (iii)   The Eligible Employee’s Long-Term Incentive Payment in
such increments and subject to such limitations and restrictions as the
Committee may establish.     (iv)   With respect to any other bonuses and
incentive payments under any plan or arrangement established by the Company or
an Employer as the Committee may designate as compensation

-6-



--------------------------------------------------------------------------------



 



      eligible for deferral under this Plan, in such increments and subject to
such limitations and restrictions as the Committee may establish.

  (c)   Timing and Other Requirements for Deferral Elections. All Deferral
Elections must be made in such form as the Committee may prescribe and must be
received by the Committee no later than the date specified by the Committee.
With respect to deferrals of Annual Base Salary, the date specified by the
Committee generally may be no later than the end of the calendar year preceding
the calendar year in which the Annual Base Salary is anticipated to be paid.
With respect to the deferral of an Annual Bonus, the date specified by the
Committee generally may be no later than the end of the calendar year preceding
the beginning of the measurement period for such Annual Bonus; provided,
however, that if the Committee determines that such Annual Bonus qualifies as
“performance-based compensation” (as defined in Code Section 409A(4)(B)(iii) and
the regulations thereunder), such Deferral Election may be made no later than
6 months before the end of the measurement period. With respect to the initial
deferral of a Long-Term Incentive Payment, the date specified by the Committee
generally may be no later than the date that is 30 days after the date of grant
and no later than 12 months prior to the earliest date on which such Long-Term
Incentive Payment will become vested; provided, however, that: (i) if an initial
deferral of a Long-Term Incentive Payment is not completed within the time
frames specified above, then a Re-Deferral Election may be elected to the extent
permitted by subsection 3.2(i) below, and (ii) if the Committee determines that
such Long-Term Incentive Payment qualifies as “performance-based compensation”
(as defined above), then such Deferral Election may be made no later than
6 months before the end of the measurement period. The Committee, in its
complete discretion, may modify the general rules set forth above as permitted
by IRS Notice 2005-1, applicable regulations and other guidance issued under
Code Section 409A.

-7-



--------------------------------------------------------------------------------



 



  (d)   Special Rule for Newly Eligible Employees. Notwithstanding anything in
paragraph (c) above to the contrary, in the first year in which an Eligible
Employee becomes eligible to participate in the Plan, such Participant may make
a Deferral Election within 30 days after the date the Participant first become
eligible to participate; provided, however, that such election may only apply to
compensation with respect to services to be performed subsequent to the election
(with Annual Bonuses and Long-Term Incentive Payments prorated to the extent
necessary to comply with regulations issued under Code Section 409A).     (e)  
Elections Generally Irrevocable. Deferral Elections shall be irrevocable;
provided, that if the Committee determines that a Participant has an
Unforeseeable Financial Emergency, then the Participant’s Deferral Elections
then in effect shall be revoked for the balance of the Plan Year with respect to
all amounts not previously deferred; however, such Participant may make a new
Deferral Election for the following Plan Year.     (f)   Investment Election. As
part of each Deferral Election, an Eligible Employee must elect the investment
alternatives that shall apply to the Deferral in accordance with Section 4.2.  
  (g)   Distribution Dates. As part of each Deferral Election, the Eligible
Employee must specify a Distribution Date, which cannot be prior to the January
1 following the first anniversary of the date the Deferral Election is made. For
2006 and later years, the Eligible Employee may also specify that payment may be
made on the earlier of the Distribution Date or the Eligible Employee’s
Separation from Service. An Eligible Employee may make a different Deferral
Election for each separate Deferral under the Plan. Except as provided in
subsection (i) below, an election under this subsection (g) is irrevocable and
shall apply only to that portion of the Participant’s Deferral Account which is
attributable to the Deferral.

-8-



--------------------------------------------------------------------------------



 



  (h)   Distribution Form. As part of each Deferral Election, an Eligible
Employee must elect the form in which the Deferral will be paid in accordance
with Section 5.1. The distribution form specified may, but need not, be the same
for all distribution events. Except as provided in Section 5.1, an Eligible
Employee’s election as to the method of payment shall be irrevocable.     (i)  
Re-Deferrals. A Participant may make a Re-Deferral Election; provided, that no
Re-Deferral Election shall be effective unless (i) the Committee receives the
election not later than 12 months prior to the Distribution Date to be changed,
and (ii) the new Distribution Date is not earlier than the fifth anniversary of
the prior Distribution Date. All Re-Deferral Elections shall be irrevocable and
shall be made pursuant to such rules as the Committee may prescribe. If an
initial deferral of a Long-Term Incentive Payment is not made within the time
period specified in subsection 3.2(c), then a Re-Deferral Election may be made
under this subsection no later than 12 months prior to the date on which such
Long-Term Incentive Payment becomes vested. Notwithstanding any rules of the
Plan to the contrary, the Committee, in its complete discretion, may modify the
general redeferral rules set forth above as permitted by IRS Notice 2005-1,
applicable regulations and other guidance issued under Code Section 409A.
Pursuant to the preceding sentence, during 2005, 2006, 2007, and 2008, a
Re-Deferral Election need not be received by the Committee 12 months prior to
the Distribution Date to be changed, and the new Distribution Date may be
earlier than the fifth anniversary of the prior Distribution Date; provided that
such a Re-Deferral Election is completed by the date prescribed by the Committee
in the applicable year, and further provided that a Re-Deferral Election made in
2006 may neither specify a Distribution Date in 2006 nor defer amounts otherwise
payable in 2006, a Re-Deferral Election made in 2007 may neither specify a
Distribution Date in 2007 nor defer amounts otherwise payable in 2007,

-9-



--------------------------------------------------------------------------------



 



      and a Re-Deferral Election made in 2008 may neither specify a Distribution
Date in 2008 nor defer amounts otherwise payable in 2008.     (j)   Reduction
for FICA and Income Taxes. Notwithstanding a Participant’s Deferral Election or
any Plan provision to the contrary, the Company or an Employer may reduce a
Participant’s Deferrals to the extent necessary to pay applicable Social
Security taxes, including the Medicare portion of such taxes, or applicable
state, local or foreign income taxes, payable on Deferrals before they would
otherwise be paid or made available to the Participant.     (k)   Change in
Deferrals due to Change in Election under Section 125 Plan. A change in a
Participant’s Deferrals under the Plan will not be treated as an accelerated
payment nor an impermissible Deferral Election, to the extent the change results
solely from a change in the Participant’s election under a Code Section 125 plan
maintained by the Company or an Employer.

     3.3 Transfers. With the consent of the Committee and subject to such limits
and in accordance with such rules as the Committee may establish in its sole
discretion, a Participant who is employed by a subsidiary of the Company may
elect to transfer his entire Deferral Account to a similar deferred compensation
plan maintained by such subsidiary; provided, that no portion of a Participant’s
Deferral Account that is attributable to a Deferral, the Distribution Date for
which has or will have occurred before the scheduled transfer date, may be
transferred under this provision.
     3.4 Employer Deferrals. In addition to Deferrals made pursuant to a
Participant’s Deferral Election under this Section 3, an Employer may credit an
Employer Deferral to a Participant’s Deferral Account. The amount of any
Employer Deferral shall be determined by the Employer in its complete
discretion. Prior to the beginning of the period in which the related services
are performed with respect to an Employer Deferral, the Employer shall specify
the Distribution Date, any applicable vesting requirements, and the form of
payment for the Employer Deferral. Once credited to the Participant’s Deferral
Account, the Employer Deferral shall be treated as any other Deferral under the
Plan.

-10-



--------------------------------------------------------------------------------



 



Section 4
Deferral Accounts
     4.1 Deferral Accounts. All amounts deferred pursuant to a Participant’s
Deferral Elections under the Plan shall be allocated to the Participant’s
Deferral Account and the Committee shall maintain a separate subaccount under a
Participant’s Deferral Account for each Deferral. Each Deferral shall be
credited to the Deferral Account as of the applicable Deferral Crediting Date.
     4.2 Investment Alternatives. A Participant must make an investment election
at the time of each Deferral Election. The investment election must be made
pursuant to such rules as the Committee may prescribe, subject to Section 4.3,
and shall designate the portion of the Deferral which is to be treated as
invested in each available investment alternative. Subject to the Committee’s
right to change the investment alternatives in the future, the investment
alternatives are as follows:

  (a)   Stock Equivalent Account.

  (i)   Under the Stock Equivalent Account, the value of the Participant’s
Deferral shall be determined as if the Deferral were invested in common stock
equivalents as of the Deferral Crediting Date. Subject to the special transition
rules set forth in subparagraph (ii) below, until the Company ceases to be a
member of Sara Lee Corporation’s controlled group of corporations (as defined in
Section 414 of the Code and the regulations thereunder) (referred to herein as
the “Spin-Off Date”), Sara Lee Corporation common stock equivalents shall be
used, and after the Spin-Off Date, Company common stock equivalents shall be
used.     (ii)   In connection with Sara Lee Corporation’s intent to distribute
to its shareholders all of Sara Lee Corporation’s interest in the Company, each
Participant deemed to be invested in the Stock Equivalent Account will
automatically be deemed to have part of his Stock

-11-



--------------------------------------------------------------------------------



 



      Equivalent Account based on Company common stock equivalents in the same
ratio as all other shareholders of Sara Lee Corporation common shares. With
respect to the remaining portion of the Participant’s interest in the Stock
Equivalent Account that is determined based on Sara Lee Corporation common stock
equivalents, each Participant invested in the Stock Equivalent Account shall be
permitted to elect to have his interest in the Stock Equivalent Account:
(A) determined as if such amounts were invested in Company common stock, or (B)
transferred to the Interest Account. The Participant election described in the
immediately preceding sentence shall be made at such times and in accordance
with such rules as shall be established by the Committee; provided, however,
that no such election shall be permitted after the end of the quarter containing
the one-year anniversary of the Spin-Off Date. If a Participant with a balance
in the Stock Equivalent Account that is determined based on Sara Lee Corporation
common stock equivalents does not make such an election pursuant to this
subparagraph, amounts in the Participant’s Stock Equivalent Account shall
continue to be determined as if the amounts were invested in Sara Lee
Corporation common stock; provided, however, that at the end of the quarter
containing the one-year anniversary of the Spin-Off Date, any amounts which are
still determined as if the amounts were invested in Sara Lee Corporation common
stock shall thereafter be transferred to the Interest Account. The foregoing
transition rules only apply to Stock Equivalent Account amounts deemed invested
in the Sara Lee Corporation common stock equivalents prior to December 31, 2006;
after that date, investments in the Stock Equivalent Account shall be determined
as if the amounts were invested in Company common stock.

-12-



--------------------------------------------------------------------------------



 



  (iii)   The conversion of Sara Lee Corporation’s common stock equivalents to
Company stock equivalents shall be determined by the Committee in its complete
discretion based on the Market Value for Sara Lee Corporation and for Company
common stock from time to time.     (iv)   The number of common stock
equivalents to be credited to the Participant’s Deferral Account and appropriate
subaccounts on each Deferral Crediting Date shall be determined by dividing the
Deferral to be “invested” on that date by the Market Value of the Sara Lee
Corporation or Company common stock, as applicable. Fractional stock equivalents
will be computed to six decimal places.     (v)   An amount equal to the number
of common stock equivalents as of the record date multiplied by the dividend
paid on applicable common stock on each dividend payment date shall be credited
to the Participant’s Deferral Account and appropriate subaccount as of the
Deferral Crediting Date coincident with or next following the dividend payment
date and “invested” in additional common stock equivalents as though such
dividend credits were a Deferral.     (vi)   In the event of any stock dividend,
stock split, combination or exchange of securities, merger, consolidation,
recapitalization, spin-off or other distribution (other than normal cash
dividends) of any or all of the assets of Sara Lee Corporation or of the Company
to stockholders, or any other similar change or event, such proportionate
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such change or event shall be made with respect to the number of common
stock equivalents credited to a Participant’s Deferral Account.     (vii)   The
number of shares of applicable Company common stock to be paid to a Participant
as of a Distribution Date or event shall be

-13-



--------------------------------------------------------------------------------



 



      equal to the number of common stock equivalents accumulated in the Stock
Equivalent Account on the Balance Calculation Date divided by the total of the
payments to be made. All payments from the Stock Equivalent Account shall be
made in whole shares of Company common stock with fractional shares credited to
federal income taxes withheld.

  (b)   Interest Account. Under the Interest Account, for periods prior to 2008,
interest accrues daily and is credited to the Participant’s Deferral Account on
a monthly basis. Effective January 1, 2008, interest accrues and is credited
daily. The rate of interest to be credited will be set based on a current
external rate determined by the Committee from time to time; provided, however,
that the rate of interest from the Effective Date through the end of the
Company’s 2006 fiscal year shall be 4.775% and, effective January 1, 2007, the
rate of interest shall be equal to the 5-year constant maturity Treasury note
interest rate as published by the Federal Reserve in effect on the first
business date of the applicable calendar year. If installment payments are
elected, the amount to be paid to the Participant as of a Distribution Date
shall be determined by dividing the Participant’s Deferral Account balance as of
the applicable Balance Calculation Date by the number of remaining installment
payments. All payments from the Interest Account shall be made in cash.     (c)
  Fixed Interest Account. Notwithstanding any Plan provision to the contrary,
the Fixed Interest Account is available only for the deemed investment of
certain Grandfathered Deferrals of Transferred Participants. With respect to any
such amounts deemed invested in the Fixed Interest Account, for periods prior to
2008, interest is accrued daily and is credited monthly, at a fixed rate of 9%
per year. Effective January 1, 2008, interest accrues and is credited daily. If
installment payments are elected, the amount to be paid to the Participant as of
a Distribution Date shall be determined by dividing the Participant’s Deferral
Account balance as of the applicable Balance Calculation Date by the number of

-14-



--------------------------------------------------------------------------------



 



remaining installment payments. All payments from the Fixed Interest Account
shall be made in cash.
     4.3 Investment Elections and Changes. A Participant’s investment elections
shall be subject to the following rules:

  (a)   Except as provided in subsection (b) below with respect to Long-Term
Incentive Payments, if the Participant fails to make an investment election with
respect to a Deferral, the Deferral shall be deemed to be invested in the
Interest Account.     (b)   Any Deferral attributable to a Long-Term Incentive
Payment in the form of common stock, restricted or otherwise, shall
automatically be deemed to be invested in the Stock Equivalent Account.     (c)
  All investments in the Stock Equivalent Account shall be irrevocable.     (d)
  A Participant may elect to transfer amounts invested in the Interest Account
as of the last business day of any calendar quarter to the Stock Equivalent
Account, by filing an investment change election during the time period
specified by the Committee. Any such election shall be effective as of the first
business day of the following calendar quarter. The number of common stock
equivalents to be credited to the Participant’s Deferral Account and appropriate
subaccounts as of the effective date of the Participant’s election shall be
determined by dividing the amount to be transferred by the Market Value of the
applicable company stock on the last business day of the calendar quarter
preceding the effective date of the Participant’s election. Notwithstanding the
foregoing, effective January 1, 2008, a Participant may elect to transfer
amounts from the Interest Account to the Stock Equivalent Account as of any
business day; any such transfer shall be made in accordance with procedures
established by the Committee.

-15-



--------------------------------------------------------------------------------



 



  (e)   A Participant may elect to transfer amounts invested in the Fixed
Interest Account as of the last business day of any calendar quarter to the
Interest Account or the Stock Equivalent Account, by filing an investment change
election during the period specified by the Committee. Any such election shall
be effective as of the first business day of the following calendar quarter. In
the event a Participant elects to transfer amounts to the Stock Equivalent
Account, the number of common stock equivalents to be credited to the
Participant’s Deferral Account and appropriate subaccounts as of the effective
date of the Participant’s election shall be determined by dividing the amount to
be transferred by the Market Value of the applicable company stock on the last
business day of the calendar quarter preceding the effective date of the
Participant’s election. Notwithstanding the foregoing, effective January 1,
2008, a Participant may elect to transfer amounts from the Fired Interest
Account as of any business day; any such transfer shall be made in accordance
with procedures established by the Committee. A Participant may not elect to
transfer amounts into the Fixed Interest Account at any time.

     4.4 Vesting. Unless a different rule is specified for Employer Deferrals
under Section 3.4, a Participant shall be fully vested at all times in the
balance of his Deferral Account.
Section 5
Payment of Benefits
     5.1 Time and Method of Payment Under the Deferral Program.

  (a)   Distribution Options. Payment of a Participant’s Deferral made under the
Deferral Program shall be made in a single lump sum or in substantially equal
annual installments over a period not exceeding ten years as elected by the
Participant in the Deferral Election. If a Participant fails to elect a method
of payment, such payment shall be made in a single lump sum. Notwithstanding any
provision of the Plan or

-16-



--------------------------------------------------------------------------------



 



      a Participant’s Deferral Election, if a Participant’s distribution event
is his Separation from Service, then payment shall be made in a single lump sum.
    (b)   Time When Payments Begin. If a Participant’s Deferral is payable in a
single lump sum, the payment shall be made within the 60-day period following
the Balance Calculation Date, as determined in the sole discretion of the
Committee. If a Participant’s Deferral is payable in installment payments, then
the Participant’s Deferral shall be paid in substantially equal annual
installments commencing in the month following the initial Balance Calculation
Date, with the remaining installment payments made as of each subsequent January
1st (based on the preceding December 31st Deferral balance) over the period
elected by the Participant in the Deferral Election. Notwithstanding any other
provision of the Plan to the contrary, distributions to be made to a Top-50
Employee upon his Separation from Service shall not be made before the date that
is six months after the Top-50 Employee‘s Separation from Service.     (c)  
Changing Distribution Method. A Participant may make a one-time election after
the original Deferral Election to change the method of payment elected by the
Participant; provided, that such election shall be treated as a Re-Deferral
Election. Installment payments shall be treated as a single payment for purposes
of making a Re-Deferral Election, and the first scheduled installment will be
the measuring standard for purposes of determining whether a Re-Deferral
Election complies with the requirements of subsection 3.2(i) above.     (d)  
Special Rule for Small Amounts. Notwithstanding any election by the Participant
regarding the timing and manner of payment of his Deferrals, upon a
Participant’s Separation from Service, if the total value of the Participant’s
Deferral Account (excluding Grandfathered Deferrals described in Supplement I to
this Plan, and determined as of the last

-17-



--------------------------------------------------------------------------------



 



      business day of the month in which the Participant’s Separation from
Service occurs) is less than $25,000, then the Participant’s Deferral Account
shall be distributed in a lump sum within 60 days after the month in which the
Participant’s Separation from Service occurs. Pursuant to subsection 5.1(b)
above, a six-month delay shall be required for any such distribution to a Top-50
Employee.

     5.2 Payment Upon Total Disability. In the event a Participant becomes
totally disabled before all amounts credited to his Deferral Account have been
paid, payment of the Participant’s Deferral Account shall be made in a lump sum
within the 60-day period following the applicable Balance Calculation Date as
determined in the sole discretion of the Committee; provided that, if a
Participant who is a Top-50 Employee incurs a Separation from Service and then
becomes totally disabled, payment may not be made under this Section 5.2 before
the end of the six-month period following the Participant’s Separation from
Service. A Participant will be considered to be totally disabled if the
Participant (a) is determined to be unable to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s Employer.
     5.3 Payment Upon Death of a Participant. In the event a Participant dies
before all amounts credited to his Deferral Account have been paid, payment of
the Participant’s Deferral Account shall be made to the Participant’s
Beneficiary in a single lump sum payment within the 60-day period after the
applicable Balance Calculation Date as determined in the sole discretion of the
Committee.
     5.4 Form of Payment. The payment of that portion of a Deferral deemed to be
invested in the Interest Account or the Fixed Interest Account shall be made in
cash. The distribution of that portion of a Deferral deemed to be invested in
the Stock Equivalent Account less applicable withholding shall be distributed in
whole shares of Company common stock with

-18-



--------------------------------------------------------------------------------



 



fractional shares credited to federal income taxes withheld; provided, that any
portion of a Deferral deemed to be automatically invested in the Stock
Equivalent Account pursuant to subsection 4.3(b) shall be distributed under the
Stock Plan. However, if at the time of distribution a Deferral is deemed to be
invested in the Stock Equivalent Account based on Sara Lee Corporation common
stock equivalents, that Deferral shall be paid in cash.
     5.5 Unforeseeable Financial Emergency. If the Committee determines that a
Participant has incurred an Unforeseeable Financial Emergency, the Participant
may withdraw in cash and/or stock the portion of the balance of his Deferral
Account needed to satisfy the Unforeseeable Financial Emergency, to the extent
that the Unforeseeable Financial Emergency may not be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of Deferrals under the
Plan. A withdrawal on account of an Unforeseeable Financial Emergency shall be
paid within the 60-day period following the date on which the withdrawal is
approved as determined in the sole discretion of the Committee.
     5.6 Withholding of Taxes. The Company shall withhold any applicable
Federal, state or local income, employment or other tax from payments due under
the Plan.
Section 6
Miscellaneous
     6.1 Funding. Benefits payable under the Plan to any Participant shall be
paid directly by the Participant’s Employer (including the Company if the
Participant is employed by the Company). The Company and the Employers shall not
be required to fund or otherwise segregate assets to be used for payment of
benefits under the Plan. Notwithstanding the foregoing, the Company and the
Employers, in the discretion of the Committee, may maintain one or more Trusts;
provided that, in no event shall the Company or an Employer make a contribution
or deposit to a Trust during a “restricted period” as defined in Code
Section 409A(b)(3). The assets of any such Trusts with respect to benefits
payable to the employees of each Employer shall remain the assets of such
Employer subject to the claims of its general

-19-



--------------------------------------------------------------------------------



 



creditors. Any payments by a Trust of benefits provided to a Participant under
the Plan shall be considered payment by the Company or the Employer and shall
discharge the Company or the Employer of any further liability under the Plan
for such payments.
     6.2 Account Statements. As soon as practical after the end of each calendar
year (or after such additional date or dates as the Committee, in its
discretion, may designate), each Participant shall be provided with a statement
of the balance of his Deferral Account hereunder as of the last day of such
calendar year (or as of such other dates as the Committee, in its discretion,
may designate).
     6.3 Employment Rights. Establishment of the Plan shall not be construed to
give any Eligible Employee the right to be retained in the Company’s service or
to any benefits not specifically provided by the Plan.
     6.4 Interests Not Transferable. No benefit payable at any time under the
Plan shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or other legal process, or encumbrance of any kind, except
(a) as provided for under the sections of a Company plan or agreement that state
the Company’s authority to demand repayment of amounts owed to the Company
pursuant to those sections, (b) as required for purposes of withholding of any
tax under the laws of the United States or any state or locality, or
(c) pursuant to a court-approved property settlement agreement issued incident
to the Participant’s divorce. Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such benefits, whether currently or thereafter
payable, shall be void. No person shall, in any manner, be liable for or subject
to the debts or liabilities of any person entitled to such benefits. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge or
otherwise encumber his benefits under the Plan, or if by any reason of his
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Plan, then the Committee, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them for or to the benefit of such person entitled thereto under
the Plan or his spouse, children or other dependents, or any of them, in such
manner as the Committee may deem proper.
     6.5 Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of
the amounts of the Deferral Account of a Participant that are not distributed
because of the

-20-



--------------------------------------------------------------------------------



 



Committee’s inability, after a reasonable search, to locate a Participant or his
Beneficiary, as applicable, by the later of the end of the Plan Year in which
the Participant’s Distribution Date, Separation from Service, or death occurs,
or the end of the 90-day period following said Distribution Date, Separation
from Service, or death. Unclaimed amounts shall be forfeited at the end of such
period. These forfeitures will reduce the obligations of the Company under the
Plan, and the Participant or Beneficiary, as applicable, shall have no further
right to his Deferral Account.
     6.6 Controlling Law, Venue. The law of North Carolina, without regard to
any state’s choice of law principles, shall be controlling in all matters
relating to the Plan to the extent not preempted by ERISA. Any legal action
related to the Plan shall be brought only in a federal or state court located in
North Carolina.
     6.7 Gender and Number. Words in the masculine gender shall include the
feminine, and the plural shall include the singular and the singular shall
include the plural.
     6.8 Action by the Company. Except as otherwise specifically provided
herein, any action required of or permitted by the Company under the Plan shall
be by resolution of the Board of Directors of the Company or by action of any
member of the Committee or person(s) authorized by resolution of the Board of
Directors of the Company.
Section 7
Employer Participation
     Any subsidiary or affiliate of the Company incorporated under the laws of
any state in the United States may, with the approval of the Committee and under
such terms and conditions as the Committee may prescribe, adopt the Plan. The
Committee may amend the Plan as necessary or desirable to reflect the adoption
of the Plan by an Employer; provided, however, that an adopting Employer shall
not have the authority to amend or terminate the Plan under Section 8.

-21-



--------------------------------------------------------------------------------



 



Section 8
Amendment and Termination
     The Company intends the Plan to be permanent, but reserves the right at any
time by action of its Board of Directors to modify, amend or terminate the Plan;
provided, however, that any amendment or termination of the Plan shall not
reduce or eliminate any Deferral Account accrued through the date of such
amendment or termination. Upon termination of the Plan, the Committee may
provide that, notwithstanding the Distribution Date or form selected by each
Participant, all Deferral Accounts will be distributed on a date and in a form
selected by the Committee.
     The Committee shall have the authority to adopt amendments to the Plan as
set forth in resolutions of the Compensation and Employee Benefits Committee of
the Board of Directors of the Company. The Committee shall provide notice of
amendments it adopts to the Compensation and Employee Benefits Committee of the
Board of Directors of the Company on a timely basis.
     Any amendment or termination of the Plan shall comply with the restrictions
of Code Section 409A to the extent applicable. Specifically, no amendment or
termination of the Plan may accelerate a scheduled payment unless permitted by
Treasury regulations section 1.409A-3(j)(4), nor may any amendment permit a
subsequent deferral unless such amendment complies with the requirements of
Treasury regulations section 1.409A-2(b).

-22-



--------------------------------------------------------------------------------



 



SUPPLEMENT I
TO
HANESBRANDS INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(Effective as of January 1, 2006)
Transfer Of Liabilities From
Sara Lee Corporation
Executive Deferred Compensation Plan

1.   Background. Sara Lee Corporation (“Sara Lee”) maintains the Sara Lee
Corporation Executive Deferred Compensation Plan (the “Sara Lee Plan”). In
connection with the establishment of the Company, Sara Lee and the Company
desire to cause the liabilities under the Sara Lee Plan attributable to current
and former employees of the Company (and of the Company’s predecessor, the
Branded Apparel division of Sara Lee) to be transferred to the Plan. Current and
former employees described in the immediately preceding sentence are described
herein as “Transferred Participants.”

2.   Transfer, Effect of Transfer. Effective on January 1, 2006 (the “Transfer
Date”), the liabilities/account balances of the Sara Lee Plan attributable to
the Transferred Participants shall be transferred to the Company, to be held and
administered in accordance with the terms of the Plan, as amended; provided,
that any elections and beneficiary designations made under the Sara Lee Plan
shall remain in effect under the Plan. The Plan is the successor to the Sara Lee
Plan with regard to Transferred Participants.

3.   Special Rules for Grandfathered Deferrals. Any deferrals made by a
Transferred Participant under the Sara Lee Plan prior to January 1, 2005
(“Grandfathered Deferrals”) shall be subject to the rules set forth below.

  (a)   Previously Elected Distribution Dates. As part of each Deferral
Election, the Transferred Participant was required to specify a Distribution
Date for the Grandfathered Deferral, which may differ for

I-1



--------------------------------------------------------------------------------



 



      various Grandfathered Deferrals. Except as provided below, each
Distribution Date is irrevocable and shall apply only to that portion of the
Transferred Participant’s Deferral Account which is attributable to that
Grandfathered Deferral.     (b)   Previously Elected Distribution Form. As part
of each Deferral Election, a Transferred Participant was required to elect the
form in which the Grandfathered Deferral will be paid beginning on the selected
Distribution Date as either (i) a single lump sum or (ii) substantially equal
annual installments over a period not exceeding ten years. If a Transferred
Participant’s Grandfathered Deferral is payable in a single lump sum, the
payment shall be made within the 60-day period following the applicable Balance
Calculation Date. If a Transferred Participant’s Grandfathered Deferral is
payable in installment payments, then payments shall be made in substantially
equal annual installments commencing in the month following the initial Balance
Calculation Date, with the remaining installment payments made as of each
subsequent January 1 (based on the preceding December 31st Grandfathered
Deferral Account balance) over the period elected by the Transferred Participant
in the Deferral Election. Except as provided below, a Transferred Participant’s
election as to the time and method of payment shall be irrevocable.     (c)  
Re-Deferral Elections for Grandfathered Amounts. A Transferred Participant may
make a Re-Deferral Election with respect to Grandfathered Deferrals; provided,
that no Re-Deferral Election shall be effective unless (i) the Committee
receives the election prior to the December 1 of the calendar year preceding the
calendar year in which the Distribution Date to be changed occurs, and (ii) the
new Distribution Date is not earlier than the January 1 immediately following
the first anniversary of the date the Re-Deferral Election is made. All
Re-Deferral Elections must be made pursuant to such rules as the Committee may
prescribe.

I-2



--------------------------------------------------------------------------------



 



  (d)   Change in Method of Payment of Grandfathered Deferrals. A Transferred
Participant may make a one-time election to change the method of payment elected
by the Transferred Participant; provided, that such election shall not be
effective unless the election to change the method of payment is received by the
Committee prior to the December 1 of the calendar year preceding the calendar
year in which the Distribution Date specified in the original Deferral Election
occurs. All such elections must be made pursuant to such rules as the Committee
may prescribe.     (e)   Unforeseeable Financial Emergency. If the Committee
determines that a Participant has incurred an Unforeseeable Financial Emergency,
the Participant may withdraw in cash and/or stock the portion of the balance of
his Deferral Account needed to satisfy the Unforeseeable Financial Emergency, to
the extent that the Unforeseeable Financial Emergency may not be relieved
through reimbursement or compensation by insurance or otherwise, or by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship. A withdrawal on account
of an Unforeseeable Financial Emergency shall be paid as soon as possible
following the date on which the withdrawal is approved.     (f)   Early
Withdrawal with Penalty. Notwithstanding the other provisions of the Plan and
this Supplement to the contrary, a Transferred Participant may request a
withdrawal from his Grandfathered Deferrals, pro rata, by filing a request with
the Committee in such form as the Committee may prescribe. Any withdrawal under
this provision will be charged with a 10 percent early withdrawal penalty which
will be withheld from the amount withdrawn and forfeited.     (g)   Disability.
In the event a Transferred Participant becomes totally disabled (as defined
above) before all Grandfathered Deferrals have been paid, payment of the
Transferred Participant’s Grandfathered Deferrals shall be made or commence at
the time and in the form of payment elected

I-3



--------------------------------------------------------------------------------



 



      by the disabled Transferred Participant; provided, that the disabled
Transferred Participant requests payment in writing within 180 days of becoming
disabled. If such a request is not made, the disabled Transferred Participant’s
Grandfathered Deferrals will be paid pursuant to the Deferral Elections and the
normal provisions of the Plan.     (h)   Death. In the event a Transferred
Participant dies before all Grandfathered Deferrals have been paid, payment of
the Transferred Participant’s Grandfathered Deferrals shall be made or shall
commence in at the time and in the form of payment elected by the Transferred
Participant’s Beneficiary or the executor/executrix of the Transferred
Participant’s estate; provided, that the request is made in writing within
180 days of the Transferred Participant’s death. If such a request is not made,
the deceased Transferred Participant’s Grandfathered Deferrals will be paid
pursuant to the Deferral Elections and the normal provisions of the Plan.    
(i)   Small Amounts. Notwithstanding any election by the Transferred Participant
regarding the timing and manner of payment of his Grandfathered Deferrals, upon
a Participant’s retirement or other termination of employment, if the total
value of the Transferred Participant’s Grandfathered Deferrals (determined as of
the end of the month in which the Participant retires or otherwise terminates
his employment) is less than $10,000, then the Transferred Participant’s
Grandfathered Deferrals shall be distributed in a lump sum as soon as
practicable thereafter.

4.   Liberty Fabrics Plan Transfer. Effective June 30, 2002, the account balance
of certain participants in the Liberty Fabrics, Inc. Nonqualified Deferred
Compensation Plan (the “Liberty Plan”) was transferred to and became subject to
the provisions of the Sara Lee Plan. Those balances in the Sara Lee Plan were
transferred to the Plan as part of the transfers described in this Supplement
and shall be treated as separate Grandfathered Deferrals under the Plan.
Accordingly, each Liberty Plan participant has specified a Distribution Date,
method of payment, and investment alternative with respect to such

I-4



--------------------------------------------------------------------------------



 



    transferred account balance. However, notwithstanding anything contained in
the Plan to the contrary, a Liberty Plan participant may not make a one-time
election to change the method of payment under Paragraph 3 above with respect to
his transferred account balance.

5.   Rules for Non-Grandfathered Amounts. Amounts transferred from the Sara Lee
Plan that were deferred on or after January 1, 2005 shall be subject to the
rules described in the Plan rather than under Paragraph 3 of this Supplement.

6.   General. Except as expressly provided to the contrary in this Supplement,
Transferred Participants will be subject to the terms and conditions of the
Plan, as amended from time to time. The terms expressly defined in this
Supplement shall supersede any conflicting terms of the Plan. All other defined
terms used in this Supplement shall have the same meanings assigned to them by
the Plan.

I-5